Title: From George Washington to Richard Noble, 16 September 1787
From: Washington, George
To: Noble, Richard



Sir,
Philadelphia Sept. 16th 1787

By a letter which I have received from Major Thomas Freeman since I came to this City I am informed that he has lodged some money of mine in your hands, as also a receipt from Thomas Smith Esqr. for £533.19.0 with sundry other papers. I shall be obliged by your forwarding the money to me by the First good conveyance; the papers I beg you to place in the hands of Colo. Cannon of Washington County to whose care I had committed my business in that County long before I had any knowledge or information from Major Freeman of his having committed these matters to you. If no shure and safe conveyance should offer for sending the money immediately to me I request in that case that you would be so obliging as to deliver it to Thomas Smith Esqr. Attorney at Law who will apply it to the uses, and agreeable to the advice I have given. I am Sir Yr Most Obed. Sert

G. Washington

